Citation Nr: 1729271	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  09-29 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for sleep apnea. 

2.  Entitlement to service connection for enlarged left thyroid.

3.  Entitlement to service connection for gout.

4.  Entitlement to service connection for focal segmental glomerulosclerosis (FSG).

5.  Entitlement to service connection for vertigo.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION


 The Veteran had active military service from April 1967 to April 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

In support of his claim, the Veteran testified at a Travel Board at the RO in March 2017before the undersigned Veterans Law Judge of the Board.

The issues of entitlement to service connection for enlarged left thyroid, gout, FSG, and vertigo are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence favors a finding that the Veteran's sleep apnea is attributable to service. 





CONCLUSION OF LAW

Sleep apnea was incurred in active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In the present case, the Board finds that the Veteran has sleep apnea.  See VA treatment records, as well as January 2003 through December 2008 treatment records from Dr. R.P.W. of Sleep Disorders Center of Santa Maria.  

Initially, the Board notes that a full copy of the Veteran's service treatment records has not been located.  When service treatment records are lost or missing or destroyed, in conjunction with a heightened duty to assist, VA must inform the Veteran that he can submit "alternative" sources in place of his missing service treatment records.  See Washington v. Nicholson, 19 Vet. App. 362, 369-370 (2005). 

The Board has considered the medical and lay evidence of record, including buddy statements, testimony of the Veteran, and an opinion by Dr. J.P.W.  This evidence supports a connection between the Veteran's current sleep apnea and service. 

Treatment records from Dr. R.P.W., dated in January 2003, noted the Veteran's complaints of snoring and possible sleep apnea syndrome.  The history of the present illness recorded the Veteran's severe snoring and some symptoms that may be consistent with obstructive sleep apnea syndrome.  Dr. R.P.W. noted that the Veteran typically had about 5 hours of sleep per night, had severe snoring, and apparently sounded like he was struggling to breathe while sleeping.  The Veteran reported that he occasionally woke up gasping for air.  He was assessed with mild obstructive sleep apnea based on a January 2003 polysomnogram.  The polysomnogram report recorded the Veteran's symptoms of difficulty with initiating and maintaining sleep, daytime sleepiness, excessive snoring, and cessation of breathing during sleep.  In March 2003, he subsequently underwent an uvulopalatopharyngoplasty for his sleep apnea.  

In a buddy statement received in June 2011 and March 2017, S.B. reported that he was stationed with the Veteran at U-Tapao Air Base in Thailand from July 1975 through August 1976.  He reported that he was a firefighter along with the Veteran as well as his roommate.  He claimed that he heard the Veteran snore loudly, hold his breath, and not breathe for 30 to 45 seconds at a time.  He witnessed the Veteran nodding off during the day and appearing to feel tired most of the time.  He last saw the Veteran in June 2015 and he required the use of a C-PAP machine during that time.  

In another buddy statement received in March 2017, J.L.R. claimed that he served with the Veteran while they were stationed at Torrejon Air Base in Spain.  He stated that he slept in a small bunk room with the Veteran while working 24 hour shifts as firefighters over a five year period.  J.L.R. reported that the Veteran snored loudly and held his breath for long periods of time.  J.L.R. indicated that even when the Veteran slept in his own section, his snoring could still be heard by others.  J.L.R. reported that at the time, no one was aware of sleep apnea.  He stated that the Veteran still snores without the use of his C-PAP machine.  

Additionally, in a statement received in March 2017, the Veteran's spouse, B.J.B., reported that she has been married to the Veteran for 46 years and had lived with him for 10 years while he was a fire fighter in the US Air Force stationed in Madrid Spain during which time his snoring was loud, out of control, and caused him to hold his breath.  She indicated that his snoring was so bad that she had to wear ear plugs.  She stated that they currently sleep in different bedrooms because of his snoring and problems with his C-PAP machine.  

During his March 2017 hearing, the Veteran explained that as a firefighter, his in-service duties required him to work 24 hour shifts, in which he would only get approximately four hours of sleep.  The Veteran reported that he first recalled having problems with snoring loudly and waking up after he stopped breathing around 1970 or 1971 when he got married and his wife told him.  He indicated that his sleep apnea was so bad while he was stationed in Vietnam and afterwards that he was removed from sleeping with the bulk of the firefighters because of the noises he made that woke others up from their sleep. 

Subsequently, in March 2017, the Veteran submitted internet articles indicating that fire fighters were more likely to suffer from sleep apnea and sleep deprivation due to long work hours.  

In correspondence received in March 2017, Dr. R.P.W., the Veteran's private treating physician from the Sleep Disorders Center of Santa Maria, noted that the Veteran has been a firefighter for many years and has moderate obstructive sleep apnea syndrome.  Dr. R.P.W. opined that because the Veteran's obstructive sleep apnea syndrome developed while he was in the military, it should be considered service-related.  See also January 2003 through December 2008 treatment records from Sleep Disorders Center of Santa Maria.  

Overall, the medical and lay evidence of record shows that the Veteran's sleep apnea manifested in service.  The Board finds this evidence probative, particularly the including buddy statements, testimony of the Veteran, and an opinion by Dr. J.P.W. Therefore, the evidence at least rises to the level of equipoise. Accordingly, resolving reasonable doubt in the Veteran's favor, the Board finds that the diagnosed sleep apnea is etiologically related to military service.  Entitlement to service connection for sleep apnea is warranted.
ORDER

Service connection for sleep apnea is granted.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Board notes that service treatment records were referenced in June 1991 and June 1994 rating decisions, and were apparently of record in the paper claims file at that time; however, there are only very limited copies of service treatment records that were submitted by the Veteran in the electronic claims file.  While the claims were on appeal, VA attempted to obtain the Veteran's service treatment records, but the September 2006 response to request for information under the Personnel Information Exchange System (PIES) indicates that Air Force records were identified, but no Army records.  However, there is no indication that the Veteran ever served in the Army and it does not appear that additional service treatment records from the Veteran's service in the Air Force were added to his electronic claims file.  In April 2007, VA issued a formal finding of unavailability of the Veteran's service treatment records.  It does not appear that the AOJ requested additional information from the Veteran, to help conduct a more advanced or detailed search for the Veteran's service treatment records, nor does it appear that the AOJ attempted any additional searches for the Veteran's service treatment records. 

To help assist the Veteran in reconstructing his medical records, the AOJ should provide him with a VA NA Form 13055 and ask that he identify the name of the organization or unit he served in during his period of service, as well as his dates of treatment, and the name(s) of the military hospital(s) and outpatient treatment facility(ies) from which he received treatment.  Once the Veteran completes and submits his NA Form 13055 form, the AOJ should use the information provided in conducting an additional and more advanced search for the Veteran's service treatment records and service personnel records.  When a claimant's treatment records are lost or destroyed, the VA has a "heightened" duty to assist in the development of the claim.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005).  See also 38 C.F.R. § 3.159 (c).  As such, the Board concludes that all efforts to reconstruct the Veteran's service treatment records have not been "reasonably exhausted." See Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The Board finds that a VA examination is necessary to determine whether the Veteran's current thyroid, and gout disabilities, as well as his FSG can be linked to service. 

With respect to the Veteran's claimed gout, and FSG, the Veteran has never received a VA examination to determine any relationship between his chronic gout and FSG and the elevated uric acid levels he experienced in service or Agent Orange exposure therein.  During his hearing, the Veteran testified that his elevated uric acid levels as well as his gout and kidney problems were discovered around the same time in 1989.  Additionally, limited service treatment records revealed that in September 1986, elevated uric acid levels were noted in the Veteran's blood.  In May 1988, he was diagnosed with a severe contusion of the right first metatarsal phalangeal (MTP) joint.  Post service treatment records show that he was seen for complaints of a painful great toe with questionable degenerative joint disease as early as April 1991 at Vandenberg Air Force Base (AFB).  Clinical laboratory results from Santa Barbara County Health Services dated in June 1991 showed elevated uric acid levels.  An April 1992 podiatry treatment record included an assessment of rule/out gout in the right foot and questionable degenerative joint disease of the left foot.  See treatment records from Vandenberg AFB.  A July 1994 podiatry consult noted the Veteran's episodes of severe pain and swelling in the first MTP joint with a sudden onset and he was provided with a provisional/questionable diagnosis of gout.   His uric acid level was 7.8.  A June 1996 radiologic examination report revealed degenerative osteoarthritis in the first MTP joint with a history of gout in the first MTP joint.  See treatment records from Vandenberg AFB.  

A July 1998 renal consultation from Dr. E.T. noted that the Veteran had approximately three or four years of 1+ protein in his urine. Dr. E.T. found that it was possible, but unlikely that this was a precursor of some intrinsic renal disease.  Dr. E.T also found that the Veteran's hyperlipidemia may have very mild nephrosclerosis, which could be associated with very mild proteinuria.  A June 2001 treatment record from Santa Barbara Cottage Hospital included a clinical history of possible renal failure.  A left renal core biopsy revealed focal segmental glomerulosclerosis.  

With respect to the Veteran's enlarged left thyroid, he has never received a VA examination to determine any relationship between his enlarged thyroid and his service, or Agent Orange exposure.  The Board finds that such examinations are necessary to decide the Veteran's claim.  In an August 1991 notice letter, the Veteran was informed that a physical examination during his Agent Orange examination revealed an enlarged left thyroid.  Additionally, on December 1992 VA report of medical examination, the Veteran reported a history of having an enlarged left thyroid from 1975 to the present.  See also December 1991 examination report (VA Form 10-9009 Dec 1981), January 1992 VA Agent Orange test; treatment records from Dr. M.Lai dated from August 2005 to May 2006, Dr. M.B. Fisher dated in November 2005, Dr. E.W.Jahnke dated in August 2005, and Marian Medical Center dated from August to November 2005; Dr. J.F. Morash dated in March 2012, as well as VA treatment records.  

During his hearing, the Veteran indicated that his enlarged thyroid impacted his breathing and was related to his now service connected sleep apnea.  He is also service-connected for sinusitis, therefore, on remand, an opinion on a secondary basis should also be obtained by a VA examiner.  

The Veteran was afforded a VA examination in December 2012 in which he reported experiencing vertigo one to four times a month.  While the VA examiner opined that the claimed vertigo was not incurred in or caused by military service, the examiner based this opinion on reasoning that the Veteran's acoustic trauma to jet engine noise and fire sirens did no cause barotrauma or contusion.  However, the record reflects that the Veteran was involved in a vehicle accident in 1973, which was previously referenced in a June 1991 rating decision and on a June 1991 VA examination report.  During his hearing, the Veteran claimed that he hit his head on the windshield and woke up in the hospital, which factored in to his vertigo and dizziness.  During the pendency of the appeal, the Veteran appears to report his vertigo in conjunction with his service-connected tinnitus and bilateral hearing loss.  See treatment records from Hearing Consultants of California dated in July 2002, and Dr. B.I.W dated in October 2002, as well as December 2012 VA hearing loss and tinnitus disability benefits questionnaire (DBQ) examination.  However, the VA examiner did not provide an opinion regarding whether or not the Veteran's vertigo has been caused or aggravated by his service-connected tinnitus and hearing loss.  Thus an additional medical opinion is necessary.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (once VA undertakes to provide an examination, it must provide an examination that is adequate for rating purposes), overruled on other grounds Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The record reflects that the Veteran is in receipt of Social Security Administration (SSA) disability benefits with a disability onset date of January 2010.  On remand, the AOJ must obtain any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

Additionally, the Veteran has not been provided with proper notice regarding the information and evidence necessary to establish secondary service connection.  This should be accomplished on remand.

On remand, the AOJ should afford the Veteran another opportunity to provide additional evidence in support of the remaining claims on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Send to the Veteran a letter explaining how to establish entitlement to service connection for vertigo and an enlarged thyroid on a secondary basis, pursuant 38 C.F.R. § 3.310.

2.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claims remaining on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.

3.  Provide the Veteran with an NA Form 13055 to complete in an attempt to reconstruct his lost service treatment records.  Ask him to identify the diseases/ailments he received treatment for; a more specific time period (three month time frame) for when he received treatment; the name(s) of the military unit(s) or organization(s) he was assigned to at the time he received treatment; and the name(s) of the military hospital(s) and outpatient center(s) from which he may have received treatment. Once he has submitted a completed NA Form 13055, using the information provided, request from the NPRC, the Adjutant General's office, the Veteran's military organization/unit, and/or any other appropriate source, the following:

a) The Veteran's entire Military Personnel File (OMPF), including basic and extended service personnel records, administrative remarks, evaluations and orders. 

b) Any sick/morning reports for his unit mentioning incidents involving the Veteran during the relevant time period(s).

c) Any hospital/outpatient clinical records relating to treatment the Veteran received during the relevant time period(s), including any treatment relating to the Veteran's vehicle accident in 1973 when he was hospitalized for a month.

d) Any secondary sources of service treatment records such as Surgeon General's Office (SGO) reports, mentioning the Veteran, specifically during the relevant time period(s) he references for when he received treatment for his claimed disorders. 

e) Also, a search for the missing service records should be performed at the AOJ (in a paper claims file, if any).

Efforts to obtain the foregoing records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought, and this should be documented in the record.  38 U.S.C.A. § 5103A (b); 38 C.F.R. § 3.159 (c)(2) (2016).  All available service records should be associated with the Veteran's claims folder.

4.  Obtain and associate with the record all records pertaining to the Veteran concerning his claim for disability benefits from SSA, to include all evidence and copies of any disability determinations.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A (b)(2) and 38 C.F.R. § 3.159(e).

5.  Schedule the Veteran for a VA examination to determine whether any current gout and FSG are the result of an injury or disease in service.  The examiner should note in the examination report that the claims file and Remand have been reviewed.  All appropriate tests or studies should be accomplished, and all clinical finding should be reported in detail.

After reviewing the record, the examiner should:  

a) Opine whether the Veteran's gout and FSG were at least as likely as not (i.e., a 50 percent probability or more) incurred in, caused by, or otherwise etiologically related to service, including Agent Orange exposure.  In formulating the opinion, the examiner shall consider the elevated uric acid levels noted in service. 

b) If, and only if the answer to the above question is in the affirmative, then the examiner is requested opine whether it is at least as likely as not (i.e., a 50 percent probability or more) that the gout affects either or both of the feet and/or great toes.  

The examiner should provide reasons for any opinions.  The examiner must comment on the elevated uric acid levels in September 1986 as well as the severe contusion to the right first MTP joint in May 1988.  Also, post service treatment records reflect elevated uric acid levels and proteinuria.  See April 1991, April 1992, July 1994, and June 1996 treatment records from Vandenberg AFB; clinical laboratory results from Santa Barbara County Health Services dated in June 1991, and a July 1998 renal consultation from Dr. E.T.  If the examiner is unable to provide any requested opinion, he or she must explain why such an opinion is not possible.  

6.  Schedule the Veteran for a VA examination to determine whether any thyroid problems, including an enlarged left thyroid are the result of an injury or disease in service.  The examiner should note in the examination report that the claims file and Remand have been reviewed.  All appropriate tests or studies should be accomplished, and all clinical finding should be reported in detail.


After reviewing the record, the examiner should:  

a) Identify all current thyroid problems, including an enlarged left thyroid; 

b) Opine whether any identified thyroid problems were at least as likely as not (i.e., a 50 percent probability or more) incurred in, caused by, or otherwise etiologically related to service, including herbicide agents exposure; and

c) Whether it is at least as likely as not that any current thyroid problems are caused or aggravated (permanently worsened beyond the natural course) by his service-connected disabilities, including sleep apnea and sinusitis?

The examiner should provide reasons for any opinions.  The examiner must consider an August 1991 notice letter, a December 1991 examination report, a January 1992 Agent Orange test, and a December 1992 VA report of medical examination documenting an enlarged left thyroid as well as the Veteran's contentions on the December 1992 report of medical examination that he had a history of an enlarged left thyroid from 1975 to present.  See also treatment records from Dr. M. Lai dated from August 2005 to May 2006, Dr. M.B. Fisher dated in November 2005, Dr. E.W. Jahnke dated in August 2005, Marian Medical Center dated from August to November 2005; and Dr. J.F. Morash dated in March 2012, as well as VA treatment records.  If the examiner is unable to provide any requested opinion, he or she must explain why such an opinion is not possible.  

7.  Return the claims file to the VA examiner who conducted the December 2012 VA hearing loss and tinnitus DBQ examination.  The electronic claims file and a copy of this Remand must be made available to the examiner.  The examiner should note in the examination report that the claims file and the Remand have been reviewed.  If the December 2012 VA hearing loss and tinnitus examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinions. 

After reviewing the record, the examiner should opine:  

a) Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's vertigo began during service, or is otherwise etiologically related to service, including a motor vehicle accident in 1973 as referenced in June 1991 rating decision and examination report as well as reported by the Veteran during his March 2017 hearing, in which he alleged he woke up in the hospital and had injuries to his head and face; and

b) Whether it is at least as likely as not that the Veteran's current vertigo is caused or aggravated (permanently worsened beyond the natural course) by his service-connected disabilities, including bilateral hearing loss and tinnitus? 

The examiner should provide reasons for these opinions.  If the examiner is unable to provide any requested opinion, he or she must explain why such an opinion is not possible.

8.  After completing the above, and any other development deemed necessary, readjudicate the appeal. If the benefits sought remain denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


